UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/13 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) $9,153 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $156,886) $158,317 Asset Allocation Funds (89.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $1,313,557) $1,414,553 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) $7,134 Total Fixed Income Funds (cost $7,134) $7,134 Total Investments (cost $1,477,577)(a) $1,580,004 * Percentages indicated are based on net assets of $1,579,682 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) $99,457 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $1,168,627) $1,180,563 Asset Allocation Funds (89.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $9,311,703) $10,229,769 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) $49,433 Total Fixed Income Funds (cost $49,433) $49,433 Total Investments (cost $10,529,763)(a) $11,459,765 * Percentages indicated are based on net assets of $11,457,268 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) $248,335 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $1,741,356) $1,766,527 Asset Allocation Funds (88.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $12,724,743) $14,234,442 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) $69,896 Total Fixed Income Funds (cost $69,896) $69,896 Total Investments (cost $14,535,995)(a) $16,070,865 * Percentages indicated are based on net assets of $16,067,336 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (12.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) $591,174 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $2,828,216) $2,865,216 Asset Allocation Funds (86.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $17,584,617) $19,681,472 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) $97,582 Total Fixed Income Funds (cost $97,582) $97,582 Total Investments (cost $20,510,415)(a) $22,644,270 * Percentages indicated are based on net assets of $22,639,283 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (16.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) $783,995 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $5,306,908) $5,366,502 Asset Allocation Funds (81.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $1,876,169 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $23,567,675) $26,328,163 Fixed Income Funds (2.0%)* Putnam Money Market Fund Class A (AFF) $641,403 Total Fixed Income Funds (cost $641,403) $641,403 Total Investments (cost $29,515,986)(a) $32,336,068 * Percentages indicated are based on net assets of $32,329,226 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (23.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) $1,319,316 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $9,777,285) $9,913,482 Asset Allocation Funds (73.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $11,822,190 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $28,305,085) $31,118,974 Fixed Income Funds (3.1%)* Putnam Money Market Fund Class A (AFF) $1,294,251 Total Fixed Income Funds (cost $1,294,251) $1,294,251 Total Investments (cost $39,376,621)(a) $42,326,707 * Percentages indicated are based on net assets of $42,316,616 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (32.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) $1,891,400 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $14,246,938) $14,415,325 Asset Allocation Funds (63.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $22,462,229 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) Total Asset Allocation Funds (cost $26,342,221) $28,656,711 Fixed Income Funds (4.2%)* Putnam Money Market Fund Class A (AFF) $1,866,722 Total Fixed Income Funds (cost $1,866,722) $1,866,722 Total Investments (cost $42,455,881)(a) $44,938,758 * Percentages indicated are based on net assets of $44,924,427 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (42.5%)* Putnam Absolute Return 100 Fund Class Y (AFF) $2,084,992 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $16,197,749) $16,372,443 Asset Allocation Funds (52.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $14,113,242 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $18,830,343) $20,071,554 Fixed Income Funds (5.3%)* Putnam Money Market Fund Class A (AFF) $2,055,408 Total Fixed Income Funds (cost $2,055,408) $2,055,408 Total Investments (cost $37,083,500)(a) $38,499,405 * Percentages indicated are based on net assets of $38,491,938 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (54.5%)* Putnam Absolute Return 100 Fund Class Y (AFF) $1,988,445 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) Total Absolute Return Funds (cost $13,919,475) $14,041,261 Asset Allocation Funds (39.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) $2,444,597 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $9,750,524) $10,197,212 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) $1,509,337 Total Fixed Income Funds (cost $1,509,337) $1,509,337 Total Investments (cost $25,179,336)(a) $25,747,810 * Percentages indicated are based on net assets of $25,741,202 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) $2,180,053 Putnam Absolute Return 300 Fund Class Y (AFF) Putnam Absolute Return 500 Fund Class Y (AFF) Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $14,541,538) $14,574,913 Asset Allocation Funds (34.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $8,204,904) $8,410,176 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) $1,438,896 Total Fixed Income Funds (cost $1,438,896) $1,438,896 Total Investments (cost $24,185,338)(a) $24,423,985 * Percentages indicated are based on net assets of $24,417,159 Notes to The fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $83,974 $(193) $83,781 $1,496,223 Putnam RetirementReady 2050 Fund 516,779 (1,514) 515,265 10,944,500 Putnam RetirementReady 2045 Fund 1,091,697 (1,945) 1,089,752 14,981,113 Putnam RetirementReady 2040 Fund 1,687,564 (2,701) 1,684,863 20,959,407 Putnam RetirementReady 2035 Fund 2,638,619 (6,302) 2,632,317 29,703,751 Putnam RetirementReady 2030 Fund 2,937,403 (7,615) 2,929,788 39,396,919 Putnam RetirementReady 2025 Fund 2,458,116 (12,797) 2,445,319 42,493,439 Putnam RetirementReady 2020 Fund 1,352,607 (12,290) 1,340,317 37,159,088 Putnam RetirementReady 2015 Fund 500,038 (11,749) 488,289 25,259,521 Putnam Retirement Income Fund Lifestyle 1 177,612 (19,315) 158,297 24,265,688 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period : Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $1,580,004 $— $— $1,580,004 Putnam RetirementReady 2050 Fund 11,459,765 — — 11,459,765 Putnam RetirementReady 2045 Fund 16,070,865 — — 16,070,865 Putnam RetirementReady 2040 Fund 22,644,270 — — 22,644,270 Putnam RetirementReady 2035 Fund 32,336,068 — — 32,336,068 Putnam RetirementReady 2030 Fund 42,326,707 — — 42,326,707 Putnam RetirementReady 2025 Fund 44,938,758 — — 44,938,758 Putnam RetirementReady 2020 Fund 38,499,405 — — 38,499,405 Putnam RetirementReady 2015 Fund 25,747,810 — — 25,747,810 Putnam Retirement Income Fund Lifestyle 1 24,423,985 — — 24,423,985 Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or companies in which the fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $7,289 $3,715 $1,892 $— $— $9,153 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 27,119 13,319 6,937 — — 33,740 Putnam Absolute Return 700 Fund Class Y 92,847 45,151 23,650 — — 115,424 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 936,687 400,013 237,672 — — 1,161,634 Putnam Dynamic Asset Allocation Growth Fund Class Y 203,763 87,464 50,522 — — 252,919 Putnam Money Market Fund Class A 5,664 3,720 2,250 — — 7,134 Totals $1,273,369 $553,382 $322,923 $— $— $1,580,004 Putnam RetirementReady 2050 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $81,348 $35,010 $17,367 $— $— $99,457 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 227,035 60,736 45,001 — — 244,504 Putnam Absolute Return 700 Fund Class Y 777,314 204,922 153,414 — — 836,602 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,342,040 1,531,139 1,748,910 — — 7,556,725 Putnam Dynamic Asset Allocation Growth Fund Class Y 2,186,715 801,488 447,425 — — 2,673,044 Putnam Money Market Fund Class A 46,061 19,932 16,560 1 — 49,433 Totals $10,660,513 $2,653,227 $2,428,677 $1 $— $ 11,459,765 Putnam RetirementReady 2045 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $212,159 $64,018 $28,998 $— $— $248,335 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 315,766 66,981 41,768 — — 343,368 Putnam Absolute Return 700 Fund Class Y 1,081,104 225,409 142,391 — — 1,174,824 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,794,908 1,228,754 1,578,308 — — 7,889,844 Putnam Dynamic Asset Allocation Growth Fund Class Y 5,339,962 1,396,090 701,155 — — 6,344,598 Putnam Money Market Fund Class A 64,019 23,613 17,735 2 — 69,896 Totals $14,807,918 $3,004,865 $2,510,355 $2 $— $ 16,070,865 Putnam RetirementReady 2040 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $500,119 $149,415 $61,126 $— $— $591,174 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 487,262 162,540 59,662 — — 594,504 Putnam Absolute Return 700 Fund Class Y 1,529,279 313,438 178,832 — — 1,679,538 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,000,287 958,734 1,903,169 — — 6,433,916 Putnam Dynamic Asset Allocation Growth Fund Class Y 11,310,365 2,596,321 1,318,668 — — 13,247,556 Putnam Money Market Fund Class A 89,421 33,210 25,049 2 — 97,582 Totals $20,916,733 $4,213,658 $3,546,506 $2 $— $ 22,644,270 Putnam RetirementReady 2035 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $722,223 $125,738 $67,700 $— $— $783,995 Putnam Absolute Return 300 Fund Class Y 116,099 117,618 14,926 — — 219,474 Putnam Absolute Return 500 Fund Class Y 1,172,814 285,845 112,414 — — 1,356,077 Putnam Absolute Return 700 Fund Class Y 2,650,259 578,751 250,542 — — 3,006,956 Putnam Dynamic Asset Allocation Balanced Fund Class Y 1,141,040 795,450 130,198 4,964 — 1,876,169 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 3,197,732 322,431 1,345,954 — — 2,320,205 Putnam Dynamic Asset Allocation Growth Fund Class Y 20,609,473 2,418,663 2,020,857 — — 22,131,789 Putnam Money Market Fund Class A 506,659 204,783 70,039 14 — 641,403 Totals $30,116,299 $4,849,279 $4,012,630 $4,978 $— $ 32,336,068 Putnam RetirementReady 2030 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,145,225 $295,491 $127,613 $— $— $1,319,316 Putnam Absolute Return 300 Fund Class Y 882,116 411,185 101,398 — — 1,195,353 Putnam Absolute Return 500 Fund Class Y 2,053,158 435,136 224,227 — — 2,280,390 Putnam Absolute Return 700 Fund Class Y 4,590,799 979,138 499,659 — — 5,118,423 Putnam Dynamic Asset Allocation Balanced Fund Class Y 8,607,927 3,726,589 960,166 37,502 — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 21,178,362 2,739,358 5,641,306 — — Putnam Money Market Fund Class A 1,126,522 318,737 151,008 31 — 1,294,251 Totals $39,584,109 $8,905,634 $7,705,377 $37,533 $— $ 42,326,707 Putnam RetirementReady 2025 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,651,807 $341,941 $111,299 $— $— $1,891,400 Putnam Absolute Return 300 Fund Class Y 2,364,828 648,934 163,342 — — 2,858,469 Putnam Absolute Return 500 Fund Class Y 3,102,118 707,745 209,021 — — 3,627,302 Putnam Absolute Return 700 Fund Class Y 5,684,199 662,075 364,017 — — 6,038,154 Putnam Dynamic Asset Allocation Balanced Fund Class Y 20,139,619 2,749,036 1,293,296 87,071 — Putnam Dynamic Asset Allocation Conservative Fund Class Y 423,051 492,564 39,599 2,848 — 898,058 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 7,586,221 563,418 3,150,988 — — 5,296,424 Putnam Money Market Fund Class A 1,631,772 366,909 131,960 44 — 1,866,722 Totals $42,583,615 $6,532,622 $5,463,522 $89,963 $— $ 44,938,758 Putnam RetirementReady 2020 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,862,908 $341,260 $128,993 $— $— $2,084,992 Putnam Absolute Return 300 Fund Class Y 3,563,325 727,865 247,050 — — 4,055,229 Putnam Absolute Return 500 Fund Class Y 4,909,116 1,299,462 342,713 — — 5,908,837 Putnam Absolute Return 700 Fund Class Y 4,492,246 405,729 612,419 — — 4,323,385 Putnam Dynamic Asset Allocation Balanced Fund Class Y 15,568,340 1,419,299 3,427,913 66,838 — 14,113,242 Putnam Dynamic Asset Allocation Conservative Fund Class Y 4,440,471 1,683,417 316,833 24,098 — 5,958,312 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,843,122 366,913 154,627 49 — 2,055,408 Totals $36,679,528 $6,243,945 $5,230,548 $90,985 $— $ 38,499,405 Putnam RetirementReady 2015 Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,775,767 $385,418 $182,081 $— $— $1,988,445 Putnam Absolute Return 300 Fund Class Y 3,865,788 929,388 398,139 — — 4,409,493 Putnam Absolute Return 500 Fund Class Y 5,909,177 1,203,871 597,123 — — 6,562,709 Putnam Absolute Return 700 Fund Class Y 1,483,843 138,200 549,504 — — 1,080,614 Putnam Dynamic Asset Allocation Balanced Fund Class Y 3,668,380 339,765 1,663,125 15,635 — 2,444,597 Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,924,648 1,321,998 693,977 34,900 — 7,752,615 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,466,160 206,903 163,726 38 — 1,509,337 Totals $25,093,763 $4,525,543 $4,247,675 $50,573 $— $ 25,747,810 Putnam Retirement Income Fund Lifestyle 1 Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,138,822 $298,581 $268,046 $— $— $2,180,053 Putnam Absolute Return 300 Fund Class Y 5,013,807 683,216 625,441 — — 5,085,993 Putnam Absolute Return 500 Fund Class Y 7,236,108 914,702 893,487 — — 7,308,867 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 8,275,855 1,057,286 1,149,111 41,150 — 8,410,176 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,415,529 212,529 189,162 37 — 1,438,896 Totals $24,080,121 $3,166,314 $3,125,247 $41,187 $— $ 24,423,985 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
